Title: Abigail Adams to Thomas Boylston Adams, 12 July 1800
From: Adams, Abigail
To: Adams, Thomas Boylston


				
					Dear Thomas
					Quincy July 12th 1800
				
				On the 23d of June I wrote You a Letter, and one to your Father, addressing it to him in Philadelphia, and in his absence to be opened by You. I was much mortified to find it returnd again to Quincy, not So much for what it containd, as the appearence of my having neglected to write to you; Your last Letter found me upon a bed of sickness wholy unable to write. the Hot weather brought on a voilent fever, and lade me by So that when Your Father arrived on the 3d of july I had been confined to my Chamber more than a week; I have got about again & as We N England people say, am pretty spry again. your Father was much fatigued with his long journey; but is renewed by the Quincy air, with fresh Spirits and Vigor— I was pleased to find him So much gratified by his Tour—
				when I returnd I came on to Brunswick & the col met me there I went on with him to the camp where I past the night. the next day the troops were reviewd by the Gen’ll who arrived the day I did— he told me he Should come on to the Camp to oxford— he also came to Boston and went as far as Portsmouth. it was Soon understood that the Gen’ll did not come to disband troops, so much as to raise them; and that his visit was merely an Electionering buisness, to feel the pulse of the N England states, and to impress those upon whom he could have any influence to Vote for Pinckney & bring him in as President holding up the Idea, that it was totally impossible for Mr Adams to obtain an Election, that he would not have a Vote in Conneticut or new Jersey. this he Said to your Friend J Q who told me himself of it, it was therefore necessary to excert themselves to carry Gen’ll Pinckney— at the Head of the Army in oxford he made a similar Declaration, in a formal speech addrest to them as col Hanniwell himself told me. the President had become so very unpopular with the federilists that he had wholy lost his Election— His Aids were holding a similar language—fellows, boys of yesterday who were unhatchd and unfledgd when the venerable Character they are striving to pull down Was running every risk of Life & Property to serve and save a country of which these beings are unworthy

Members—with a set of Men who have been warmly attach’d to Hamilton known by the name of the E. junto Hamilton has succeeded, if I May judge by the news paper weekly publications in Ben Russels paper which has become their Devoted vehical— Jefferson is vilified and abused by a writer under the Signature of Decius, in a series of papers call’d the Jeffersoniad—written by a Youthfull hand from the stile and manner, under Hamiltons direction I presume, and I think not unlikly to be written by one of his Aids by the Name of How— these Numbers commenced upon his first arrival here and they are the pledge which he promised to give, to prove that Jefferson was an Atheist. you may recollect hearing, that he pledged himself in NYork to prove all that he asserted against Jefferson at the Election there—
				To one gentleman How, said that the Disbanding the Army was altogether the work of the President, upon which the Gentleman observed, that it was a Vote of the House and senate, therefore could not be asscribed to the President. to an other Hamilton said, that it was of little concequence who was President. for his part, he Did not expect his Head to remain four Years longer upon his shoulders, unless it was at the Head of a Victorious Army— He tried Govr Fenno in Road Island, who told him Sir I see what You are after. You mean to bring in Gen’ll Pinckney— I will not engage in any such jockying trick— I do not know Genll Pinckney he May or he may not be a good Man, but I will sooner give My Vote for Mr Jefferson— thus has this intriguer been endeavouring to divide the federal party—to create Divisions and Heart burnings against the President merely because he knows that he cannot Sway him, or carry such measures as he wishes untill he can be instrumental of getting in a President to his mind. the object is to make a stalking Horse of the President and bring in a Military Man as he says, a Military Man only should be President and, but Hamiltons Rope has been long enough I trust— by his intrigues he will lose many more votes for Pinckney than he will obtain—
				We shall have enough of popular Elections by the time this closes, and Characters disclose themselves now which have lain concealed & unknown before, but says a sensible writer [“]Crimes contradictions, and folly will be popular in a state, when they bring gain or selfish gratifications to those, who are in possession of a power to render folly contradiction and crimes, advantages to the pernicious pursuits they are engaged in”
				Inclosed is a Letter of a very old date received from your Brother return it when read—
				
				We have had some very Hot weather I fear it will generate yellow fever with You— william has written to You. I bid him inclose the Chronical. You will there see a peice which I think must be denyed, or fix a stain upon the writer—
				We all send abundance of Love to you Your sister & caroline are with me. I hope the col will use his office with discretion let me hear from you— I will keep You informd of what is passing here. Should your pen be drawn, let it be publishd here—
				Mrs Norten is better and we hope may Yet be saved—
				your ever affectionate Mother
				
					A A
				
			